

UNDERWRITER WARRANT CLARIFICATION AGREEMENT
 
This Underwriter Warrant Clarification Agreement (this “Agreement”), dated as of
______ ____, 2008, to the Underwriter Warrants issued as of August 14, 2007 (the
“Underwriter Warrants”) is made and entered into by and between NeoStem, Inc., a
Delaware corporation with offices at 420 Lexington Avenue, New York, New York
10170 (“Company”) and the holders of Underwriter Warrant numbers UW-1, UW-2,
UW-3, UW-4, and UW-5, being all of the holders of the Underwriter Warrants
issued in connection with the Company’s August 2007 public offering (each, a
“Holder”), with each Holder acting with respect to the Underwriter Warrant
issued to it.


WHEREAS, the Underwriter Warrants do not contain any provisions granting
registered holders of Underwriter Warrants the right to receive any cash or
other consideration or otherwise “net cash settle” the Underwriter Warrants in
the event securities cannot be issued upon exercise of the Underwriter Warrants
because a registration statement is not effective.
 
WHEREAS, as a result of certain questions that have arisen regarding the
accounting treatment applicable to the Underwriter Warrants, the parties hereto
deem it necessary and desirable to amend the Underwriter Warrants to clarify and
confirm that the registered holders do not have the right to receive a net cash
settlement in the event the Company does not maintain a current prospectus
relating to the common stock issuable upon exercise of the Underwriter Warrants
at the time such Underwriter Warrants are exercisable.
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Underwriter Warrants as set forth herein (each Holder
acting with respect to the Underwriter Warrant issued to it).
 
1.  Underwriter Warrants: Each Underwriter Warrant is hereby amended by adding
the following sentence as the penultimate sentence of Section 2.3.3:
 
‘‘Furthermore, if the Company is unable to deliver any securities pursuant to
the exercise of an Underwriter Warrant as a result of the foregoing situation,
the Company will have no obligation to pay such registered holder any cash or
other consideration or otherwise ‘‘net cash-settle’’ the Underwriter Warrant.’’
 
420 Lexington Avenue, Suite 450, New York, NY 10170 212.584.4180 main
646.514.7787 fax


--------------------------------------------------------------------------------




2.  Miscellaneous.
 
(a)  Governing Law. The validity, interpretation, and performance of this
Agreement and of the Underwriter Warrants shall be governed in all respects by
the laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the State of New York or the United
States District Court for the Southern District of New York, and irrevocably
submits to such jurisdiction, which jurisdiction shall be exclusive. The Company
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum. Any such process or summons to be served upon
the Company may be served by transmitting a copy thereof by registered or
certified mail, return receipt requested, postage prepaid, addressed to it at
the address set forth in Section 7.3 of the Underwriter Warrants. Such mailing
shall be deemed personal service and shall be legal and binding upon the Company
in any action, proceeding or claim.
 
(b)  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective successors and assigns.
 
(c)  Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them. Except as set forth in this Agreement, provisions of
the Underwriter Warrants which are not inconsistent with this Agreement shall
remain in full force and effect. This Agreement may be executed in counterparts.


(d) Severability.  This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.  


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Underwriter Warrant
Clarification Agreement as of the date first written above.
 
 
 
NEOSTEM, INC.
   
 
   
   
 
 
By:  
  
 
   
Robin L. Smith, Chief Executive Officer
 
 
 
 
 Holder of UW-1:
     
 
 
By:  
  
   
 
   
   
 Holder of UW-2:
 
By:  
  
   
 
   
   
 Holder of UW-3
 
By:  
  
 
 
 
 
 Holder of UW-4:
     
 
 
By:  
  
 
 
 
 
 Holder of UW-5:
     
 
 
By:  
  





--------------------------------------------------------------------------------


 